Citation Nr: 1133070	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-20 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1960 to June 1963, with previous service in the United States Navy Reserve.  He died in June 2006.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).  In that rating decision, the RO denied the claim for entitlement to service connection for cause of the Veteran's death.   

As a matter of history, the Board notes that the Veteran's claims for entitlement to service connection for diabetes mellitus with renal disability, coronary artery disease, and hypertension, and entitlement to an initial compensable rating for residuals of an appendectomy scar were pending prior to his death.  Since the Veteran's claims could not survive his death as a matter of law, the claims were dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); see also Zevalkink v. Brown, 10 F.3d 1236, 1243-44 (Fed. Cir. 1996). 

In August 2009, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing was prepared and associated with the claims folder.  

The Board remanded the matter in October 2010 to the Agency of Original Jurisdiction (AOJ) for additional development.  Pursuant to Board's remand instructions the Appeals Management Center (AMC) sent the appellant a letter in November 2010 asking her to identify any outstanding records and it made an unsuccessful attempt to obtain to outstanding service treatment records from the Veteran's hospitalization in April 1963.  The appellant did not identify any additional outstanding records and the AMC provided a March 2010 memorandum listing its attempts to obtain the outstanding service treatment records. 


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2006; his death certificate shows that the immediate cause of his death was heart failure due to coronary artery disease with other significant conditions contributing to death listed as chronic renal dysfunction and chronic lung disease. 

2.  At the time of the Veteran's death, he was service-connected for residuals of an appendectomy scar and assigned a noncompensable disability rating. 

3.  There is no competent medical evidence that shows the Veteran's service-connected appendectomy scar caused or contributed materially in producing or accelerating the Veteran's death.  

4.  There is no evidence that shows the Veteran's lung disease was incurred during service or until many years after service, or that it is otherwise related to the his period of service.

5.  The preponderance of the medical evidence is against the finding that the coronary artery disease and chronic renal dysfunction leading to the Veteran's death were related to his period of service.  


CONCLUSION OF LAW

The criteria for entitlement for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires the United States Department of Veterans Affairs to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
	
VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the claimant of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for service connection for the cause of a Veteran's death, the Court of Appeals for Veterans Claims (Court), in Hupp v. Nicholson, 21 Vet. App. 342 (2007), found that a claim for Dependency and Indemnity Compensation (DIC), includes a claim for entitlement to service connection for the cause of the Veteran's death.  As such, VA notice to the appellant must include the following: a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Id. 

Here, VA sent a letter to the appellant in February 2007 that addressed the notice elements concerning the Veteran's cause of death claim.  The letter informed the appellant of what evidence is required to substantiate the DIC claim based on a condition not yet service connected, and apprised the appellant as to her and VA's respective duties for obtaining evidence.  

In a November 2009 letter, VA provided the appellant with notice regarding how disability ratings and effective dates for the award of benefits will be assigned if service connection is granted or a higher evaluation is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the November 2009 notice letter was sent after the initial adjudication, the Board finds this error non-prejudicial to the appellant.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the subsequent notice fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and Hupp, supra, and after the notice was provided the case was readjudicated and a June 2011 supplemental statement of the case was provided to the appellant.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

The Board also notes that although the appellant was not informed that the Veteran was service-connected for a residual scar at the time of his death, the appellant was provided with an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition in the February 2007 notice letter.  Furthermore, the contention in this matter is that the conditions resulting in the Veteran's death were related to service.  In this regard, the appellant has not been harmed, because the February 2007 notice letter provided the appellant with the information on how to substantiate her claim.  

Additionally, it is important to keep in mind that the appellant is represented, and the Board presumes she, and her representative, have a comprehensive knowledge of, VA laws and regulations, including those contained in Part 3, Adjudication, contained in Title 38 of the Code of Federal Regulations.  Here, the appellant and her representative were provided copies of the rating decision at issue on appeal, a Statement of the Case, and several Supplemental Statements of the Case, all of which combined to inform her of the evidence considered, a summary of adjudicative actions, all pertinent laws and regulations, and the criteria for evaluating the Veteran's cause of death claim. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (the United States Supreme Court (Supreme Court) held that not all VCAA notice errors will be presumed prejudicial to the Veteran).  

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Appellant with regard to a claim, VA also has a duty to assist in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and records of pertinent medical treatment since service, and providing a medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Appellant.  VA has any identified post-service treatment records, and associated them with the claims folder.  

The Board notes the appellant's contention that the Veteran's service treatment records are incomplete because they are missing records from the Veteran's inpatient admission at the United States Naval Hospital in New York from April 1, 1963 to April 29, 1963 for an appendectomy surgery and residual complications.  The appellant essentially contends that conditions (primarily hypertension and diabetes mellitus) which contributed to or led to the Veteran's death had their inception in service.  She points to service treatment records noting problems with glucose and elevated blood pressure readings.  Specifically, she asserts that records from 28 days of inpatient treatment at the United States Naval Hospital in New York (currently, the VA Medical Center in St. Albans) may reveal specific medical findings such as daily blood pressure readings or blood tests, which would support her assertion as to the onset of diabetes mellitus and hypertension in service.  

As noted above, per the Board's October 2009 remand instructions, the AMC has attempted to obtain the outstanding service treatment records, but the attempt was not fruitful.  The file contains a memorandum, dated in March 2010, in which VA personnel itemizes events and actions surrounding VA's attempts to locate any pertinent records and concludes with a formal finding that service records are unavailable.  In addition, the record contains a February 2010 response from the National Personnel Records Center (NPRC) that documents how attempts to obtain copies of the missing service treatment records were unsuccessful.  The RO informed the appellant of the unsuccessful efforts to find the Veteran's service records.  Further, the RO has requested that the appellant send any pertinent records, including, any additional service medical documents that she might have in her possession.

Additionally, the appellant contends that there may exist outstanding personnel records showing that the Veteran was involved in testing with the "Atomic Agency".  In a July 2011 statement, her representative requested that the case be again remanded to obtain any records of this testing.  On review, the record shows that copies of the Veteran's service personnel records have been received from the appellant and associated with the claims.  The records show that the Veteran served mostly in Brooklyn.  None of these records demonstrates that the Veteran participated in operations with an "Atomic Agency". The record does not, however, show that VA has attempted to ensure that a complete copy of the Veteran's service personnel records has been obtained.  The appellant, through her representative, has argued that these records are pertinent to the issue on appeal because these personnel records will show that the Veteran was exposed to radiation while stationed at "the Atomic Agency", and that such radiation exposure led to the underlying causes of his death.  

A remand to search for additional personnel records that may exist showing possible exposure to radiation is not likely to serve any useful purpose in adjudicating this claim for the cause of the Veteran's death.  First, it may very well be that the personnel file of record is already complete.  Even if it is not complete, the substantial personnel records on file, which show the Veteran's military occupational specialty, as well as dates and locations of duty assignments, do not appear to indicate that the Veteran had any involvement with testing by with a unit called "the Atomic Agency."  In fact, the Board knows of no organization called "the Atomic Agency".  In short, there is no evidence in the file that would lead anyone to believe that the Veteran was exposed to radiation during service.  

Second, and more importantly, even if records could be found showing that the Veteran had radiation exposure, the Board does not find that they would be necessary to adjudicate the claim.  Here, the appellant has not alleged, nor does the record show, that the Veteran had a "radiogenic disease" as identified under 38 C.F.R. §§3.309(d)(2) or  3.311(b)(2) at the time of his death.  Further, assuming, arguendo, that the Veteran was exposed to radiation during his period of service, the evidence of record does not contain any evidence that shows that the cause of the Veteran's death is possibly related to exposure to radiation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  And last, even if the service personnel records confirmed the Veteran's inservice exposure to radiation, there is no competent medical evidence of record that indicates any radiation-related disease led to conditions that contributed to his death. 
   
As to VA's duty to provide an examination or obtain a medical opinion, this duty only applies when such an examination is necessary to decide a claim.  Here, in May 2011, VA did obtain a medical opinion in conjunction with the appellant's claim for service connection for the cause of the Veteran's cause of death.  Additionally, the record also contains a December 2005 VA examination report with medical opinion concerning the claims for service connection for hypertension, coronary artery disease and diabetes mellitus with renal disability.  This 2005 examination was within less than a year of the Veteran's death.  Evidence from this examination report is sufficient for adjudication purposes as to whether the Veteran should have been service-connected for those conditions that ultimately caused or contributed to his death.  The medical opinion from that report and as well as the May 2011 report are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

VA did not obtain a medical opinion to address whether the Veteran's service-connection residuals of appendectomy scar caused or contributed materially in producing or accelerating the Veteran's death, or whether the cause of his death was related to inservice exposure to radiation.  The Board does not find that such opinion is necessary prior to adjudication of the claim.  There is no evidence that indicates the Veteran's cause of death could be associated with his appendectomy scar or any inservice exposure to pesticides or radiation.  Accordingly, an examination at this time is not necessary.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  
The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


2.  Service Connection for the Cause of the Veteran's Death

The appellant claims entitlement to service connection for the cause of the Veteran's death.  She essentially contends that the conditions (primarily hypertension and diabetes mellitus) which contributed to or led to the Veteran's death had their onset in service.

Service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 
Certain chronic diseases, including some cancers, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

In some circumstances, a disease associated with exposure to certain herbicide agents (e.g., Agent Orange) will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue. Pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a) (6)(iii).  Those diseases that are listed at 38 C.F.R. § 3.309(e), including diabetes mellitus, shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  38 C.F.R. § 3.307(a)(6)(ii).  

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, the provisions for presumptive service connection, however, do not preclude a claimant from establishing service connection with proof of actual direct causation, by showing that the disease was incurred during or aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the appellant claims that the cause of the Veteran's death is related to the Veteran's period of service.  The Veteran died in June 2006.  The death certificate lists the immediate cause of death as heart failure due to coronary artery disease.  The other significant conditions contributing to his death were chronic renal dysfunction and chronic lung disease.  During the Veteran's lifetime, he was service-connected for residual of an appendectomy scar.   Additionally, during his lifetime, the Veteran submitted claims for service connection for hypertension, coronary artery disease and diabetes mellitus with renal disability.  These issues were dismissed by the Board because of the Veteran's death.

Presumption Service Connection Based on Radiation or Herbicide Exposure 

Here, the appellant asserts that the Veteran was exposed to radiation when he participated in operations with the United States Naval Atomic Agency from 1960 to 1963.  The appellant has not alleged, nor does the record show, that the Veteran had a "radiogenic disease" as identified under 38 C.F.R. §§3.309(d)(2) or  3.311(b)(2) at the time of his death, but she does contend that his inservice exposure to radiation ultimately lead to the underlying causes of his death.  Presumptive service connection is not warranted under 38 C.F.R. § 3.307, 3.309.  Even if the Veteran were exposed to radiation, there is no evidence on file linking any of the conditions that contributed to his death to such exposure.    

The appellant also asserts that the cause of the Veteran's death is related to inservice exposure to chemical agents, including Agent Orange.  The appellant has not asserted and the record does not show that the Veteran served in the Republic of Vietnam during the Vietnam era in order to be entitled to presumptive service connection.  The Veteran's Form DD-214 does not show that he had any foreign service.  

Rather, the appellant argues that exposure came from chemical agents that were used at the base when the Veteran was stationed at the Naval Air Station at Floyd Bennett Field in Brooklyn, New York during his period of service from January 1960 to December 1963.  The appellant has not submitted any evidence that shows that herbicides, including Agent Orange, were used on the base when the Veteran was stationed in New York.  

Attempts were made to determine if there was any evidence of use of herbicides at a base where the Veteran had worked.  A November 2002 response from the Department of the Navy states that the Navy's engineering field office responsible for the New York area does not maintain records on the use of chemical agents at Floyd Bennett Field.  Communication was sent to the U.S. Environmental Protection Agency (EPA).  A December 2002 response from the EPA shows that while many pesticides were registered for use against insects in the 1960s, including orangochlorines (e.g. DDT and chlordane) and organophosphates (e.g. malathion), the EPA has no information about pesticide use in facilities such as the Naval Air Station at Floyd Bennett Field.

There is no evidence of record that support's the appellant's general assertion that the Veteran was exposed to herbicides, including Agent Orange, while he was stationed at Floyd Bennett Field in New York.  Although the response from EPA suggests that some pesticides were likely used on or around Floyd Bennett Field, it does not show that the Veteran had any actual exposure to herbicides during his military service to support presumptive service connection.  See 38 C.F.R. § 3.307, 3.309

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit in Combee determined that the regulations governing presumptive service connection for radiation exposure or herbicide exposure do not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee, 34 F.3d. at 1043-1044; see also 38 C.F.R. § 3.303(d).  The Board next turns to the question of whether the cause of the Veteran's death was directly related to his service.  

Direct Service Connection 

A May 1960 report of examination at enlistment into active duty showed that the Veteran had a blood pressure reading of 138/72 and that his lungs, heart, endocrine system and vascular system were evaluated as normal.  His urine analysis and chest x-ray were negative.  On an associated report of medical history, the Veteran indicated a history of dizziness or fainting spells.  The examiner reported that the Veteran had fainted twice during the two week boot camp in August 1959 while a member of the United States Navy Reserves.  The Veteran did not indicate any other pertinent medical conditions or problems at that time. 

A November 1960 treatment report shows that the Veteran reported to the Medical Clinic for symptoms of fainting and weakness after eating a heavy meal.  The Veteran's blood pressure was reported as 142/92.  The clinic physician ordered a glucose tolerance test.  The test results showed that fasting sugars was 94, at half hour was 178, at an hour was 122, at two hours was 64, at three hours was 76, and at four hours was 88.  The urine analysis was negative. There was no diagnosis of diabetes or hypertension. 

A report of a February 1962 chest x-ray was negative.  

An April 1963 inpatient hospital summary from the Naval Hospital shows that the Veteran was admitted for 28 days for removal of his ruptured appendix followed by treatment for peritonitis.  The laboratory report on admission showed the Veteran's urine analysis was within normal limits and a chest x-ray was reported as normal. After his wound closed, the Veteran was discharged to active duty.  

A May 1963 report of examination prior to separation showed that the Veteran had a blood pressure reading of 138/88.  His lungs, heart, endocrine system and vascular system were evaluated as normal, and his urine analysis and chest x-ray were negative.  The examiner reported that there was evidence of exogenous obesity and that the Veteran was 25 pounds over the maximum weight.  

The first medical records of evidence following the Veteran's discharge are private treatment records beginning in June 1999.  These records show that the Veteran had been receiving treatment for chronic renal failure, which was presumed secondary to diabetic nephropathy/hypertensive nephrosclerosis, coronary artery disease, diabetes mellitus, and uncontrolled hypertension.  The June 1999 record indicates that the Veteran was diagnosed with diabetes mellitus in the late 1980s, but he had a history of glucosuria prior to that time.  In the treatment record, the Veteran also reported a history of hypertension and coronary artery disease.  The Veteran stated that his hypertension started in the late 1980s and he had coronary artery stents implanted in March 1998 and October 1998.

Also, the Veteran's other private and VA treatment records show diagnoses of renal insufficiency, diabetes mellitus, coronary artery disease, and hypertension. 

The claims folder shows that in March 2002, the Veteran was afforded a VA examination in conjunction with a claim for diabetes mellitus with renal disability.  That examination report shows that the examiner reviewed the claims folder and computerized VA treatment records.  The examiner noted that the November 1960 glucose tolerance test results do not meet diabetic criteria and that the post-service medical evidence showed a diagnosis of renal insufficiency with a history of proteinuria 1999.  The VA examiner noted that although Veteran reported having proteinuria during a 1963 work-related physical examination, there was no record of symptoms or treatment until 1999.  The Veteran was diagnosed with diabetes mellitus and hypertension, with residuals nephropathy, and coronary artery disease.  The VA examiner concluded that the diabetes mellitus was not related to service as there was no indication that the Veteran had diabetes mellitus during service.  The examiner found that no other studies were necessary. 

The record next contains two private medical statements dated September 2002. 

The September 2002 private medical statement from Dr. D. Patel shows the Veteran had been treated for diabetes mellitus since April 1999.  Dr. Patel certified that he reviewed the Veteran's service medical records.  He noted the findings from the November 1960 treatment record.  Dr. Patel stated that the Veteran's glucose tolerance test results were normal at that time despite the trace of glucose in the Veteran's urine at one hour.  Dr. Patel also stated that the Veteran's glucose of 178 at one-half hour is considered an impaired glucose level and that it could be a prediabetic stage.  Based on his review of the evidence, Dr. Patel opined that it was not clear from the record that the Veteran was symptomatic from diabetes or hypertension at that time.  Dr. Patel concluded, however, that had the Veteran received yearly glucose tolerance test and post challenge tests, he would have been diagnosed with diabetes earlier.  He also noted that the Veteran had gained weight which could have lead to his conditions of hyperglycemia and hypertension.  

The other September 2002 private medical statement comes from Dr. P. Maki, who provided an opinion regarding the Veteran's hypertension.  Dr. Maki stated that based on a review of the Veteran's service records, he found that the Veteran's hypertension was related to his service.  Dr. Maki noted the elevated blood pressure reading in November 1960 followed by a mildly abnormal serum and urine glucose tolerance test.  He concluded that those findings suggested that the Veteran's hypertension was clinically evident during his time of military service and that its onset and progression may have been related to those factors present during service. 

In April 2003, the Veteran underwent a VA examination in conjunction with the claims for hypertension and coronary artery disease.  The examination was performed by the same examiner who performed the earlier March 2002 VA examination.  Although the examiner indicated that the Veteran's claims folder had not been reviewed, some of the findings in the examination report were based on those contained in the previous examination.  The VA examiner opined that the Veteran's renal insufficiency is more likely than not secondary to the diabetes considering the degree of protienuria.  The examiner also concluded that the three risk factors for the Veteran's development of coronary artery disease were diabetes, hypertension and his long history of tobacco use (over forty years). 
 
Prior to his death, the Veteran was afforded another VA examination in December 2005 and it was performed by the same VA examiner who had performed the earlier examinations.   In the December 2005 examination report, the examiner discussed whether the Veteran's hypertension, coronary artery disease and diabetes mellitus with renal disability were related to his service.  The examiner noted that although there was the single reported episode of mildly elevated blood pressure in November 1960, there was no indication of heart disease or hypertension while the Veteran was in service.  He also noted that the Veteran did not begin to experience angina until 1983.

The December 2005 VA examiner then addressed the question of whether the Veteran was diabetic during service.  He reported that the November 1960 glucose tolerance test was normal and that the findings did not indicate diabetes, and further, that the medical record showed that the Veteran was not diagnosed with diabetes until 1987.  The examiner noted  that although there appeared to be speculation by the Veteran's physicians that it would have been diagnosed earlier had it been tested, the examiner found that it was unlikely that during the 24 year interval between discharge and discovery, the Veteran's condition went undiscovered. 

The December 2005 VA examiner found that there was no evidence of hypertension or coronary artery disease inservice or evidence of diabetes to create a diabetic origin of those conditions in service.  The examiner concluded that the Veteran's hypertension and coronary artery disease were not service related.

Since the Veteran's death, VA has sought a medical opinion to address whether any of the conditions causing or contributing to the Veteran's death were related to his period of service.  In a May 2011 VA medical opinion report, the VA examiner stated that he had reviewed the claims folder and that he noted that the causes of the Veteran death were heart failure, coronary artery disease, aortic stenosis, and chronic renal dysfunction.  The VA examiner concluded the following: 

"[I]t is less likely as not that the [V]eteran's death is related to the period of military service as there is no indication that these diagnoses were present at the time of the service based on review of the service treatment records and remainder of the medical information in the claims file." 

Based on the foregoing, the Board finds that the weight of the evidence is against a finding that the Veteran's service-connected residual scar caused or contributed materially to his death and that the weight of the medical evidence is against a finding that the underlying causes of the Veteran's death were related to some aspect of his service.

Initially, the Board notes that although the appellant asserts generally that the Veteran's death was related to his service-connected disability, none of the competent and probative medical evidence suggested that the Veteran's death was in any way related to his service-connected disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (no probative weight in the absence of evidence that he or she has the expertise to render opinions about medical matters).  Therefore, to the extent her arguments contain opinions as to the medical etiology of any of the conditions that caused the Veteran's death, they are simply not competent or persuasive evidence.  

The Board now turns to the question whether the evidence shows that the underlying conditions leading to the Veteran's death, coronary artery disease, chronic renal dysfunction, and lung disease, were related to his service.  

Looking first at the Veteran's history of lung disease, there is no medical evidence showing that the Veteran's lung disease was present until several decades after the Veteran's service.  See 38 C.F.R. § 3.303.  The four chest x-ray reports during service contained negative findings.  Moreover, the record shows that the first medical evidence of any lung disorder (chronic obstructive pulmonary disorder) is not shown until January 2006, which comes 42 years after his discharge from service.  The significant evidentiary gap between the Veteran's active service and the earliest medical evidence of lung disease weighs heavily against the Veteran's claim on a direct basis.  A lengthy period without treatment also is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

The medical evidence also does not establish a relationship between the Veteran's lung disorder and his period of active service.  The May 2011 VA examiner concluded that the causes of the Veteran's death, including lung disease, were not related to his period of military service.  Other than the appellant's lay assertions that her husband's death was related to his service, the record is devoid of any competent evidence indicating a link between lung diseases and any event or incident of the Veteran's service.  Moreover, the record reflects that the Veteran had a lengthy history of tobacco use which is a known risk factor for future lung disease.

Turning to the conditions of coronary artery disease and chronic renal dysfunction, unlike the Veteran's lung disease, the record is replete with medical documents and statements pertaining to these conditions.   At the onset, the Board notes that coronary artery disease and chronic renal dysfunction have been linked to the Veteran's hypertension and diabetes mellitus.  See April 2003 and December 2005 VA examination reports.  Therefore, the Board must address all four of the medical conditions. 

With regard to diabetes mellitus, the Board first notes that it has already addressed whether this condition was related to the Veteran's service at length in the July 2004 Board decision.  In that decision, the Board found that the Veteran's diabetes mellitus was not shown during active service or within the first year after separation from service, and there was no competent medical evidence relating the Veteran's diabetes mellitus to his period of service.  The additional evidence since the last Board decision has not altered this outcome. 

The medical evidence does not show the onset of diabetes mellitus was first observed during service or within the year after discharge.  See 38 C.F.R. § 3.303.  Although the record shows the Veteran himself reported a history of diabetes mellitus to the treating clinicians (including a statement that the onset diabetic symptoms starting in the 1960's and proteinuria in 1963), the record contains no competent medical evidence to support such a findings.  As noted above, the record does not contain medical evidence showing treatment or diagnosis of the disability at that time. 

Consequently, these notations, that are dictations of the Veteran's reported history, do not constitute competent medical nexus evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (a transcript of a lay history is not transformed into competent evidence merely because the transcriber happens to be a medical professional). 

Additionally, the weight of the medical evidence is against the claim for benefits.  Medical opinions that addressed the issue of the etiology of diabetes mellitus were contained in the VA examiner's negative nexus opinion from the March 2002 and the December 2005 VA examination reports, and in the September 2002 opinion from Dr. Patel.  The opinions from the VA examiner outweigh the opinion of Dr. Patel.  Although both medical professionals addressed the November 1960 fainting and fatigue incident and the subsequent glucose tolerance test, only the VA examiner cited the post-service VA and private medical evidence in reaching his medical conclusion.  Moreover, the VA examiner provided specific medical reasons in support of his conclusions that the Veteran's diabetes mellitus did not begin during service and that it is not otherwise related to active service.  In contrast, Dr. Patel essentially provided a non-opinion in stating that the "record is not clear that he was symptomatic from either diabetes or hypertension."  Dr. Patel only opined that had the Veteran received yearly follow-up glucose tolerance tests and post-challenge tests, he would have been diagnosed earlier.  Dr. Patel did not opine whether this earlier diagnosis would have likely occurred during service, shortly after service or not until many years after service. 

Dr. Patel's opinion, at most, is a finding that the Veteran's diabetes "may or may not" have existed at the time of his discharge or within a year thereafter.  This opinion is too speculative to establish the presence of the claimed disorder during or close to service, or any such relationship to service.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The Board finds that this opinion is speculative in nature and a finding of service connection may not be based on a resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (2008); see also  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992). 

With regard to the appellants contention that Dr. Patel welcomed any follow-up questions regarding his September 2002 statement, the Board notes that any questions which arose were addressed by the VA examiner in the subsequent December 2005 VA examination.  In that examination report, the VA examiner addressed Dr. Patel's comment about the need for additional testing during service.  The VA examiner noted that the 24 year-long interval between discharge and clinical discovery of diabetes weighs against the finding that diabetes would have been diagnosed with additional testing during service.  

The Board further notes that at any time during the appeal process, the appellant and her representative were able to submit additional physician statements to address any issues which they felt required further explanation 

In addition, the Board has considered the weight of physician profiles submitted by the appellant when determining the probative value of the medical opinions.  The crux of the evidentiary weight, however, remains in the fact that the VA examiner provided a medical opinion against nexus, whereas, Dr. Patel did not relate the Veteran's diabetes mellitus to service.  Rather, Dr. Patel only provided a statement indicating that the Veteran could have been diagnosed earlier than 1987, but not necessarily. 

The Board also finds it pertinent that the May 2011 VA examiner also concluded that the Veteran's diabetes mellitus was not related to his period of service.  The May 2011 VA examiner stated that his opinion was based on a review of the all the medical evidence of record, which included the 2002 medical statement from Dr. Patel.  

Addressing the claim of service connection for hypertension, the service treatment records only reflect the singular incident of elevated blood pressure in November 1960.  There is no other indication of hypertension during service or within the year after discharge.  See 38 C.F.R. § 3.303.  The blood pressure readings on the Veteran's May 1963 discharge examination report did not reveal hypertension.  See 38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1) (hypertension means that diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm).  With respect to the single elevated blood pressure reading shown in November 1960, the Board notes that a diagnosis of hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  The November 1960 service treatment record only reflects a single recorded blood pressure reading and none of the subsequent service treatment records indicates a diagnosis of hypertension.  The record shows that the first diagnosis of hypertension was not reported until many years after discharge during the late 1980s. 

As the Veteran's hypertension was not shown during service or within the first year thereafter, service connection can only be granted if there is some medical evidence linking the current condition to service.  Here, the preponderance of the medical evidence is against such a finding. 
 
The record contains four medical statements that touch or concern the etiology of the Veteran's hypertension.  As noted above, Dr. Patel's statement is speculative and cannot be the basis for a service connection award.  See 38 C.F.R. § 3.102 (2008).  With regard to the remaining opinions, the September 2002 statement from Dr. Maki carries less evidentiary weight than does the December 2005 and May 2011 VA examiners' opinions.  Although the Board is not free to ignore the opinions of a treating medical provider, it is free to weigh the probative value of that opinion against other medical evidence of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Dr. Maki opined that the single evaluated blood pressure reading in November 1960 and a subsequent mild abnormal serum and urine glucose tolerance test showed the clinical onset of hypertension in service.  The December 2005 VA examiner also addressed these findings, however, he concluded that the there was no indication of hypertension while the Veteran was in service.  While all three medical opinions were based on a review of the service treatment records, only the VA examiners based their opinions on a review of all the medical evidence in the claims folder - which included later inservice blood pressure reading and the post-service medical records first documenting hypertension many years after the Veteran's separation from service.  Since the VA examiners' opinions are based on a review of the Veteran's entire medical record, as opposed to only a review of the November 1960's snapshot, the Board finds that the weight of the December 2005 and May 2011 VA examiners' opinions carry far greater weight.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (The Board may favor the opinion of one competent medical expert over that of another when there are adequate reasons and bases to support the determination reached).

With regard to the condition of coronary artery disease, the preponderance of the medical evidence shows that these conditions are not related to service.  In the December 2005 VA examination report, the VA examiner found that there was no evidence of coronary artery disease during service or evidence of diabetes to create a diabetic origin of coronary artery disease in service.  The December 2005 VA examiner concluded that the Veteran's coronary artery disease was not related to his period of service.  The May 2011 VA examiner provided a similar medical conclusion.  No contrary medical opinion is contained in the record. 

Finally, with respect to the Veteran's renal dysfunction, it had been associated with the progression of diabetes and hypertension; it is not shown to have been associated with an independent disease process that had its clinical onset in service.  As already shown above, the preponderance of the evidence does not support the finding that diabetes or hypertension was related to service.  Moreover, the May 2011 VA examiner concluded against a finding that the Veteran's renal dysfunction was related to his period of service.  Therefore, renal dysfunction is not related to service.  See 38 C.F.R. § 3.303.

The Board has considered the Veteran's own statements, which were contained in the claims folder from his previous appeal.  During his lifetime, the Veteran had asserted that his coronary artery disease, hypertension, diabetes mellitus and chronic renal dysfunction had an onset during his period of service.  Lay statements are competent evidence, which may be used as evidence of continuity of symptomatology to substantiate a claim for service connection under certain circumstances.  38 C.F.R. § 3.303(b); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay statements, however, are not competent evidence of a diagnosis or etiology.  Here, notably, the Veteran's diagnosed disorders are disorders that are first demonstrated through the results of clinical and laboratory testing that would not be capable of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Further, the weight of the probative medical evidence of record is against any such finding.  

In sum, the Board finds that there is no probative evidence that any service-connected disability or any disability that should have been service-connected, "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  There is simply no competent evidence indicating that chronic lung disease was due to any event or incident of the Veteran's period of active service.  Additionally, the preponderance of the medical evidence is against the finding that hypertension, diabetes mellitus, coronary artery disease, or renal dysfunction, were incurred during service manifested shortly thereafter, or otherwise related to the Veteran's period of service.  

For these reasons, the Board concludes that the evidence against the claim is more probative and of greater weight and, based on this evidence, the Board finds that service connection for the cause of the Veteran's death is not warranted.  It is the judgment of the Board that the preponderance of the evidence is against the appellant's claim, and there is no benefit of the doubt that could be resolved in the appellant's favor.  See 38 C.F.R. §§ 3.102; Ortiz, 274 F.3d at 1365.  The appellant's claim must be denied.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


